IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gregory Dunbar,                            :
                             Petitioner    :
                                           :
                v.                         :      No. 484 M.D. 2018
                                           :
John E. Wetzel, Secretary for the Pa.      :
Dept. of Corrections,                      :
                         Respondent        :


PER CURIAM                                ORDER

                NOW, August 5, 2019, upon consideration of petitioner’s

application for reconsideration, and respondent’s answer in response thereto,

the application is denied.